1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    PERRY C. BLAIR,                                   )   Case No.: 1:14-cv-01156-LJO-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER GRANTING DEFENDANTS’ MOTION
10            v.                                           FOR MODIFICATION OF THE SCHEDULING
                                                       )   ORDER AND DISPOSITIVE MOTION
                                                       )   DEADLINE
11   CDCR, et al.,
                                                       )
12                    Defendants.                      )   [ECF No. 117]
                                                       )
13                                                     )

14            Plaintiff Perry C. Blair is appearing pro se and in forma pauperis in this civil rights action

15   pursuant to 42 U.S.C. § 1983.

16            Currently before the Court is Defendants’ motion for modification of the scheduling order and

17   dispositive motion deadline, filed October 9, 2018.

18            Good cause having been presented to the Court, it is HEREBY ORDERED that the dispositive

19   motion deadline is extended to ninety days after the final ruling on the pending evidentiary hearing on

20   Defendants’ motion for summary judgment.

21
22   IT IS SO ORDERED.

23   Dated:        October 9, 2018
24                                                         UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                           1
